Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1. Claims1-25  are pending. 

2. Applicant's election with traverse of Group II, claims 9-20 in the reply filed on 06/06/22 is acknowledged.  

Applicant traverse the Restriction Requirement on the grounds that the search of Groups I-III together would not constitute a serious  search burden on the examiner and that search of the claims of Group I would provide useful information for the claims of Group II and Group III.  


This is not found persuasive because the MPEP 803 (August 2001) states that “For purposes of the initial requirement, a serious burden on the examiner may be prima facie shown if the examiner shows by appropriate explanation either separate classification, separate status in the art, or a different field of search”. The Restriction Requirement enunciated in the previous Office Action meets this criteria and therefore establishes that serious burden is placed on the examiner by the examination of more than one Group.  The Inventions are distinct for reasons elaborated in paragraphs 3-5 of the previous Office Action and above

The requirement is still deemed proper and is therefore made FINAL.

3. It is also noted that claims 16-20  were  inadvertently  included  in elected Group II rather then to the claims of non-elected Group III  that are drawn to the same subject matter i.e. a method of generating NK cells .  Accordingly, claims 16-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claims  1-8 and 16-21 are withdrawn from further consideration by the Examiner, 37 C.F.R. § 1.142(b) as being drawn to  nonelected inventions.


 Claims 9-15 drawn to a method for producing and expanding CD34+CD7+CD41a- lymphoid progenitor cells are under consideration in the instant application

4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.  Claims  9-15  are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 20130011376, US Patent Application 20180155688 and US Patent Application 20200323923

US Patent Application ‘376 teaches a method of culturing CD34+ hematopoietic progenitor cells in the expansion differentiation  medium comprising IL-7, FLT-3 and SCF ( see entire document, paragraphs 0011, 0063, 0126 in particular.

US Patent Application ‘688 teaches a method of culturing CD34+ hematopoietic progenitor cells in the expansion differentiation medium comprising Notch ligand DLL-4, SCF and Flt-3 ( see entire document,  abstract and paragraphs  0051, 0052 0102,   and claims in particular.)

US Patent Application ‘923 teaches a method of culturing CD34+ hematopoietic progenitor cells in the expansion differentiation medium comprising SCF, Flt-3 ,Notch ligand and pyrimidol indole derivative UM 171. US Patent Application ‘923 teaches that the presence of UM171 in the culture medium expand and increase the number of  CD34+CD43+ lymphoid progenitor cells ( see entire document, paragraphs 0105, 0106,  0375 and 0376 in particular.)

All the claimed elements were known in the prior art and one skill in the art could have combine the elements as claimed by known methods with no change in their respective function and the combination would have yield predictable results to one of ordinary skill in the art at the time of the invention ( see KSR International Co v Teleflex Inc., 550U.S.-, 82 USPQ2d 1385, 2007).

Thus it would have  been obvious  to one of ordinary skill in the art before the effective filing date of the claimed invention to  add Notch ligand and UM171 to the expansion culture medium   with a reasonable expectation of success because the prior art suggests that said compound can be used for culturing and expanding CD34+ hematopoietic progenitor cells


“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. . .  [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205USPQ 1069, 1072 (CCPA 1980) (see MPEP 2144.06). 


Although US Patent Application 20130011376, US Patent Application 20180155688 and US Patent Application 20200323923 do not explicitly teach that culturing and expanding  CD34+ hematopoietic progenitor cells in expansion differentiation medium comprising SCF, Flt-3 ,Notch ligand , UM 171 and IL-7 will result in producing and expanding CD34+CD7+CD41a lymphoid progenitor cells it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure. Thus it is clear that both the prior art and applicant use same expansion medium to achieve the same results. When the prior art method is the same as a method described in the specification, it can be assumed the method will obviously perform the claimed process absent a showing of unobvious property.  See Bristol-Myers Squibb Company v. Ben Venue Laboratories 58 USPQ2d 1508 (CAFC 2001).  “{i}t is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable”.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).   The mechanism of action does not have a bearing on the patentability of the invention if the invention was already known or obvious. 

Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  In re Wiseman,  201 USPQ 658 (CCPA 1979).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145. 

    From the teachings of the references, it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 

Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

6. No claim is allowed.

7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/272-0840.  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker  can be reached on 571/ 272-3181

The fax number for the organization where this application or proceeding is assigned is 571/273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644